  Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 1 of 12 PageID #:1027



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 18-CR-36
     v.
                                                    Judge Robert W. Gettleman
JITESH THAKKAR,

                   Defendant.


    JITESH THAKKAR’S MOTION TO PRECLUDE JURY INSTRUCTION ON
AIDING AND ABETTING AND FOR THEORY OF DEFENSE INSTRUCTION, OR, IN
     THE ALTERNATIVE, FOR STATUTE OF LIMITATIONS INSTRUCTION

       Jitesh Thakkar moves this Court (1) to preclude a jury instruction on aiding and abetting

and (2) for a theory of defense instruction informing the jury that if they find Jitesh not guilty on

Count I of the Indictment, they also must find him not guilty on Counts II and III. Alternatively,

should the Court deny that motion, Jitesh moves the Court to instruct the jury on the statute of

limitations for aiding and abetting. In support thereof, Jitesh states as follows:

                                        INTRODUCTION

       The government requests a jury instruction on aiding and abetting. The government has

not offered any evidence that Jitesh had any knowledge of the specific acts of spoofing committed

by trader Navinder Sarao that are alleged in the Indictment, and as a result, Jitesh could not have

had the requisite mental state for aiding and abetting. Thus, the Court should not instruct the jury

regarding aiding and abetting.

       Additionally, the government does not allege that Jitesh committed the offense of spoofing

directly. Rather, the government seeks to hold Jitesh guilty for the acts of Sarao. Without an

aiding and abetting instruction, however, the only potential grounds for finding Jitesh guilty of the
  Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 2 of 12 PageID #:1028



substantive offense of spoofing would be under Pinkerton v. United States, 328 U.S. 640 (1946),

which holds conspirators guilty for the acts of their co-conspirators. If Jitesh is found not guilty

under Count I (Conspiracy to Commit Spoofing), Pinkerton cannot apply, and Jitesh cannot be

guilty under Counts II and III (Spoofing).

       Accordingly, Jitesh requests a theory of defense instruction to ensure that the jury

understands that Jitesh cannot be guilty under Counts II and III if he is not guilty of conspiracy

under Count I. Specifically, Jitesh requests the following instruction: “If you find that the

defendant is not guilty of conspiracy to commit spoofing under Count One, you must find him not

guilty of spoofing under Counts Two and Three.”

       Alternatively, the government has offered no evidence at trial that Jitesh committed any

action on or after February 14, 2013 that could even possibly support an aiding and abetting charge.

Because the statute of limitations is five years and Jitesh was not indicted until February 14, 2018,

Jitesh requests the following instruction: “If you find that the defendant did not commit any actions

on or after February 14, 2013 that constituted aiding and abetting the alleged trades on February

25, 2013 and March 8, 2013, you must find that the defendant did not aid and abet Counts Two

and Three.”

                                        BACKGROUND

       Jitesh was charged on January 19, 2018. On February 14, 2018, the government filed a

three-count indictment against him. See ECF Dkt. No. 17. The Indictment alleges that a futures

trader named Navinder Sarao placed two specific trades that are alleged to be overt acts in a

conspiracy. Those trades allegedly took place on or about February 25, 2013 and March 8, 2013.

ECF Dkt. No. 17 at 13.




                                                -2-
  Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 3 of 12 PageID #:1029



       The Indictment charges Jitesh for conspiracy to commit spoofing, alleging that he

conspired with Sarao. ECF Dkt. No. 17 at 5-13. The Indictment also charges Jitesh with two

counts of the underlying substantive offense of spoofing. It alleges that Jitesh aided and abetted

the two trades allegedly made by Sarao on February 25, 2013 and March 8, 2013. ECF Dkt. No.

17 at 13-14. The Indictment does not claim that Jitesh directly committed the underlying

substantive offense of spoofing. It alleges only theories of aiding and abetting and conspiracy.

ECF Dkt. No. 17.

       On February 22, 2019, the government filed the Parties’ Joint Proposed Jury Instructions,

which included both joint proposed instructions and instructions proposed by either the

government or Jitesh to which the other party did not agree. ECF Dkt. No. 62. The government

proposed an instruction on aiding and abetting (Government’s Proposed Instruction No. 34), id. at

42, and an instruction on Pinkerton liability (Government’s Proposed Instruction No. 32). Id. at

39-40. Jitesh proposed an alternative to the government’s proposed aiding and abetting instruction

(Defendant’s Proposed Instruction No. 34). Id. at 42. Additionally, Jitesh included Defendant’s

Proposed Instruction No. 35, which states, “Pursuant to Rule 30 of the Federal Rules of Criminal

Procedure, Mr. Thakkar intends to request an instruction on his defense theory of the case. Mr.

Thakkar reserves the right to submit the requests at the close of trial.” Id. at 43. The government

takes the following position on such an instruction: “The government does not oppose a proposed

instruction on the defense theory of the case, subject to the government being provided the

opportunity to review and object to the content of such an instruction.” Id.




                                               -3-
     Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 4 of 12 PageID #:1030



                                            ARGUMENT

I.       The Aiding and Abetting Instruction Should be Denied Because There is No Evidence
         Jitesh Knew About Sarao’s Trades on February 25, 2013 and March 8, 2013.

         “To be liable under an aiding and abetting theory for the crime itself, . . . a defendant must

have had the specific intent to aid in the commission of the crime in doing whatever she did to

facilitate its commission.” United States v. Nacotee, 159 F.3d 1073, 1076 (7th Cir. 1998); see also

United States v. Irorere, 228 F.3d 816, 825 (7th Cir. 2000) (aiding and abetting theory requires a

showing of specific intent); United States v. Barclay, 560 F.2d 812, 816 (7th Cir. 1977). The

government is required to prove that the defendant “shared the intent of the principal.” Barclay,

560 F.2d at 815; see also United States v. Bruun, 809 F.2d 397, 411 (7th Cir. 1987) (“To be liable

as an aider and abettor, [the defendant] must have shared [the principal’s] criminal intent.”).

         Because there is no allegation that Jitesh committed the underlying offense of spoofing,

“the intent required is defined by the substantive offense and is to aid or abet its commission.”

Barclay, 560 F.2d at 816. Thus, “‘(t)he defendant must act or fail to act with the specific intent to

facilitate the commission of a crime by another.’” Id. (quoting United States v. Bryant, 461 F.2d

912, 920 (8th Cir. 1972)). Here, the underlying offense of spoofing is a specific intent crime.

United States v. Coscia, 866 F.3d 782, 794 (7th Cir. 2017). Thus, to show that Jitesh had the

specific intent to facilitate the commission of a crime by Sarao, the government would have to

show that Jitesh had the specific intent to aid Sarao in cancelling the two trades of February 25,

2013 and March 8, 2013 that are alleged in the indictment. The government presented no such

evidence.

         Further, a defendant cannot be guilty for a specific substantive crime of which he was

unaware and, therefore, had no intent to aid or abet. In United States v. Greer, 467 F.2d 1064 (7th

Cir. 1972), the Seventh Circuit held that where the defendant had knowledge that the principals


                                                 -4-
  Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 5 of 12 PageID #:1031



planned a theft but had no knowledge that the principals planned to transport the stolen goods

across the state line, the defendant could not have the intent required for aiding and abetting the

crime of transportation of stolen goods. Id. at 1068-69. The court explained “[W]here the

relationship between the defendant’s acts and the ultimate crime for which he is charged is as

attenuated as it is in the instant case, we would require some showing of specific intent to aid in,

or specific knowledge of, the crime charged.” Id. at 1069.

       The Supreme Court has made it clear that a defendant must have advanced knowledge of

the exact crime the alleged principal intents to commit to be found guilty on a theory of aiding and

abetting. In Rosemond v. United States, 572 U.S. 65 (2014), the defendant was convicted of

violating a federal statute that prohibits using or carrying a firearm during and in relation to any

crime of violence or drug trafficking crime. Id. at 67. The jury was instructed on a theory of

aiding and abetting. Id. at 68-69. The defendant appealed. Id. Addressing the intent requirement

for aiding and abetting, the Supreme Court explained:

       [A] person aids and abets a crime when (in addition to taking the requisite act) he
       intends to facilitate that offense's commission. . . . An intent to advance some
       different or lesser offense is not, or at least not usually, sufficient: Instead, the
       intent must go to the specific and entire crime charged—so here, to the full
       scope (predicate crime plus gun use) of § 924(c).

                                           ***

       We have previously found that intent requirement satisfied when a person actively
       participates in a criminal venture with full knowledge of the circumstances
       constituting the charged offense. In Pereira, the mail fraud case discussed above,
       we found the requisite intent for aiding and abetting because the defendant took
       part in a fraud “know[ing]” that his confederate would take care of the mailing. 347
       U.S., at 12, 74 S.Ct. 358; see supra, at 1246 – 1247. Likewise, in Bozza v. United
       States, 330 U.S. 160, 165, 67 S.Ct. 645, 91 L.Ed. 818 (1947), we upheld a
       conviction for aiding and abetting the evasion of liquor taxes because the defendant
       helped operate a clandestine distillery “know[ing]” the business was set up “to
       violate Government revenue laws.” And several Courts of Appeals have similarly
       held—addressing a fact pattern much like this one—that the unarmed driver of a
       getaway car had the requisite intent to aid and abet armed bank robbery if he


                                               -5-
  Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 6 of 12 PageID #:1032



       “knew” that his confederates would use weapons in carrying out the crime.
       See, e.g., United States v. Akiti,701 F.3d 883, 887 (C.A.8 2012); United States v.
       Easter, 66 F.3d 1018, 1024 (C.A.9 1995). So for purposes of aiding and abetting
       law, a person who actively participates in a criminal scheme knowing its extent
       and character intends that scheme's commission.

Id. at 76-77 (emphasis added); see also United States v. Cejas, 761 F.3d 717, 729 (7th Cir. 2014).

The court went on to hold that, for the defendant to be liable for aiding and abetting, the defendant’s

knowledge “must be advance knowledge—or otherwise said, knowledge that enables him to make

the relevant legal (and indeed, moral) choice.” 572 U.S. at 78. Thus, “[w]hat matters for purposes

of gauging intent, and so what jury instructions should convey, is that the defendant has chosen,

with full knowledge, to participate in the illegal scheme.” Id. at 79. The court then vacated the

conviction and remanded the case because the trial court failed to instruct the jury on the

requirement that the defendant have advanced knowledge of the specific crime the principals

intended to commit—i.e., a crime involving a gun. Id. at 82-83.

       Here, the government charged two specific counts of spoofing that allegedly occurred on

February 25, 2013 at 1:37:54.313 p.m. and March 8, 2013 at 9:52:23.983 a.m. Indictment, ECF

Dkt. No. 17, ¶ 37. The government offered no evidence that Jitesh had “advanced knowledge” or

“specific knowledge” that those two specific trades were going to take place or that he had the

requisite specific intent to aid those two trades. There is no evidence he intended “the specific and

entire crime[s] charged” or that he acted “with full knowledge of the circumstances constituting

the charges offense[s]” (i.e., with knowledge of the trades Sarao made on February 25, 2013 and

March 8, 2013). Without such specific knowledge or intent, Jitesh cannot be guilty of aiding and

abetting. Thus, the Court should not offer an aiding and abetting instruction.




                                                 -6-
      Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 7 of 12 PageID #:1033



II.       The Court Should Give a Special Instruction that Jitesh Cannot Be Guilty of Count
          II or III if He Is Not Guilty of Count I.

          Without the aiding and abetting instruction, the government has only one theory to support

Counts II and III. Specifically, the government must rely on Pinkerton to argue that Jitesh can be

held guilty on those two counts.

          Pinkerton, of course, requires a conspiracy. United States v. Chairez, 33 F.3d 823, 827

(7th Cir. 1994) (“Of course, in order to convict a defendant under a Pinkerton theory there first

must be a conspiracy”); see also United States v. Goines, 988 F.2d 750, 774 (7th Cir. 1993) (noting

that “the district court carefully instructed the jury that in order to find any defendant liable under

a Pinkerton theory of count 35, it must find that defendant guilty of the conspiracy charged in

count one”). Here, the government’s conspiracy allegation is Count I. If Jitesh is found not guilty

of the conspiracy alleged in Count I, he cannot be guilty on Counts II and III. Thus, the Court

should instruct the jury that if they find Jitesh not guilty of conspiracy in Count I, they must find

him not guilty of the substantive crimes of spoofing that are alleged in Counts II and III. As set

forth above, Jitesh requests that the Court instruct the jury as follows: “If you find that the

defendant is not guilty of conspiracy to commit spoofing under Count One, you must find him not

guilty of spoofing under Counts Two and Three.”

          Such an instruction is proper because “the defendant in a criminal case is entitled to have

the jury consider any theory of the defense which is supported by law and which has some

foundation in the evidence.” Irorere, 228 F.3d at 825 (internal quotation marks and citations

omitted).1 The Seventh Circuit has held that a defendant is entitled to a particular theory of defense

instruction if four things are true:


1
  The Court is not limited to pattern jury instructions. “[T]here are circumstances where a pattern instruction will be
insufficient and where a criminal defendant is entitled to an explicit jury instruction encapsulating his theory of



                                                        -7-
   Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 8 of 12 PageID #:1034



        (1) the proposed instruction is a correct statement of the law; (2) the defendant's
        theory of defense is supported by the evidence; (3) the defendant's theory is not a
        part of the government's charge; and (4) the failure to include an instruction on the
        theory of defense would deny the defendant a fair trial.

Nacotee, 159 F.3d at 1076; see also United States v. Casanova, 970 F.2d 371, 374 (7th Cir. 1992).

        Here, the first element is met because the proposed instruction is a correct statement of the

law. Without the aiding and abetting instruction, and with no evidence that Jitesh engaged in the

substantive crime of spoofing, the only theory by which the government can argue Jitesh is guilty

of the substantive offenses as alleged in Counts II and III is a Pinkerton theory based on the

allegation of conspiracy. Thus, it is a correct statement of the law that if Jitesh is found not guilty

of conspiracy under Count I, the jury must find him not guilty of spoofing under Counts II and III.

        Second, Jitesh’s proposed theory is supported by the evidence. There is absolutely no

evidence that Jitesh took part directly in the substantive crimes of spoofing alleged in Counts II

and III. He is not a trader. He does not have the ability or the access to place trades. Indeed, the

government acknowledges that it was Sarao who placed the trades that are alleged to have been

spoofing under Counts II and III. ECF Dkt. No. 17 at 13-14.

        The third requirement for Jitesh’s instruction also is met. Jitesh’s proposed instruction is

not part of the government’s charge. See ECF Dkt. No. 62.

        Finally, the fourth requirement is met, as the failure to include Jitesh’s proposed instruction

would deny him a fair trial. The jury are not legal experts. They do not have experience with

Pinkerton and the basis for holding a defendant guilty for a crime that he did not directly commit.

They may be confused by the multiple counts alleged, and the Pinkerton instruction, standing




defense.” Irorere, 228 F.3d at 825. Pattern jury instructions can be inadequate where a “case . . . involves a theory
of defense that is not reflected in that instruction.” United States v. Douglas, 818 F.2d 1317, 1322 (7th Cir. 1987);
see also Irorere, 228 F.3d at 825.



                                                       -8-
   Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 9 of 12 PageID #:1035



alone, does not explain to the jury that the only way Jitesh could be guilty of Counts II and III is

if he is guilty of the conspiracy alleged in Count I.

        Indeed, the language of the Pinkerton instruction speaks of the defendant being “guilty of

the charge of conspiracy as alleged in Count One or [ ] a member of the conspiracy alleged in

Count One when the crime was committed.” ECF Dkt. No. 62 at 39-40 (emphasis added). The

jury may not understand that where, as here, a defendant is indicted for conspiracy, he cannot be

a “member of a conspiracy” if the government fails to prove the elements of the charged conspiracy

offense. The jury may not understand that if Jitesh is not guilty of conspiracy under Count I, he

cannot be a “member of the conspiracy” for the purposes of Pinkerton. Thus, without the proposed

instruction, Jitesh cannot receive a fair trial.


III.    Alternatively, if an Aiding and Abetting Instruction is Given, the Court Should
        Instruct the Jury Regarding the Statute of Limitations.

        Alternatively, if the Court denies Jitesh’s motion to preclude the aiding and abetting

instruction, the Court should instruct the jury on the statute of limitations for aiding and abetting.

The applicable statute of limitations for the offense of aiding and abetting is the statute of

limitations for the substantive offense charged. See S.E.C. v. Buntrock, No. 02 C 2180, 2004 WL

1179423, at *8 (N.D. Ill. May 25, 2004), aff’d sub nom. S.E.C. v. Koenig, 557 F.3d 736 (7th Cir.

2009). Jitesh was charged with aiding and abetting spoofing, which is subject to a five-year statute

of limitations. See 18 U.S.C. § 3282.

        On February 14, 2018, Jitesh was indicted on two counts of aiding and abetting Sarao’s

spoofing. Thus, the five-year statute of limitations encompasses conduct occurring on or after

February 14, 2013. Counts II and III of the indictment allege that Jitesh aided and abetted the

following spoof orders Sarao allegedly placed:



                                                   -9-
  Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 10 of 12 PageID #:1036




                     Count       Approx. Date      Approx. Time Order       Side
                                 Order Placed           Placed

                       2         Feb. 25, 2013            13:37:54.313       Sell

                       3         Mar. 8, 2013             9:52:23.983        Sell



Indictment ¶ 37.

       Based on the dates of the alleged spoof orders Sarao placed, the only action Jitesh could

have taken to aid and abet these trades within the limitations period would have had to occur in

the 11 days between February 14, 2013 and February 25, 2013. The government failed to present

any evidence at trial that Jitesh took any action to aid or abet these specific instances of spoofing

between February 14, 2013 and February 25, 2013. Accordingly, the jury should be instructed

that Jitesh cannot be guilty of aiding and abetting based on any actions that occurred before

February 14, 2013. As set forth above, Jitesh requests that the Court instruct the jury as follows:

“If you find that the defendant did not commit any actions on or after February 14, 2013 that

constituted aiding and abetting the alleged trades on February 25, 2013 and March 8, 2013, you

must find that the defendant did not aid and abet Counts Two and Three.”

                                          CONCLUSION

       WHEREFORE, Defendant Jitesh Thakkar respectfully requests that the Court deny the

government’s requested instruction on aiding and abetting; give the jury a theory of defense

instruction that Jitesh cannot be guilty of Counts II or III if he is not guilty of Count I; and grant

such other and further relief as this Court deems appropriate. Alternatively, Jitesh respectfully

requests that, if the Court gives the aiding and abetting instruction, that the Court also instruct the

jury regarding the statute of limitations for aiding and abetting and grant such other and further

relief as this Court deems appropriate.


                                                 - 10 -
  Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 11 of 12 PageID #:1037




Dated: April 3, 2019                            Respectfully submitted,

                                                By: /s/ Renato Mariotti
                                                   Renato Mariotti
                                                   Holly H. Campbell
                                                   THOMPSON COBURN LLP
                                                   55 East Monroe St., 37th Floor
                                                   Chicago, Illinois 60603
                                                   (312) 346-7500
                                                   rmariotti@thompsoncoburn.com
                                                   hcampbell@thompsoncoburn.com

                                                   Attorneys for Jitesh Thakkar




                                       - 11 -
  Case: 1:18-cr-00036 Document #: 106 Filed: 04/03/19 Page 12 of 12 PageID #:1038



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, the foregoing was filed electronically with the

Clerk of the Court to be served upon all attorneys of record by operation of the Court’s electronic

filing system.

                                                       /s/ Renato Mariotti




                                              - 12 -
